Nichols, Judge.
1. The defendant, plaintiff in error, has only argued the general demurrer filed to the petition of the plaintiffs, the defendants in error. Accordingly, no question for decision is presented by special demurrers, or by the motion to require the plaintiffs to redraft their petition.
2. The allegations of the petition in this case are very similar to the allegations of the petition dealt with in the second division of the opinion in the case of King Sales Co. v. McKey, 104 Ga. App. 63 (121 SE2d 48), except that in the case sub judice it was alleged: “Immediately upon the plaintiffs discovering that they had been deceived by the false representations as to cancer and ulcers, as hereinbefore alleged, the plaintiffs offered to return the stainless steel cook ware, but the defendants refused to accept the same, with the statement that even if it were returned, they would still have to pay for it.” Under the decision in the second division of King Sales Co. v. McKey, 104 Ga. App. 63, 68, supra, the judgment overruling the defendant’s general demurrer was not error.
*308Decided September 5, 1961.
Bruce B. Edwards, for plaintiff in error.
Bulloch, Yancey •& Mitchell, Kyle Yancey, contra.

Judgment affirmed.


Carlisle, P. J., and Eberhardt, J., concur.